             Case 6:21-mc-00851      Document 1       Filed 07/29/21     Page 1 of 3




SCOTT ERIK ASPHAUG, OSB #833674
Acting United States Attorney
District of Oregon
ALEXIS A. LIEN, OSB #110569
alexis.lien@usdoj.gov
Assistant United States Attorney
1000 SW Third Avenue, Suite 600
Portland, Oregon 97204-2902
Telephone: 503-727-1000
Attorneys for the United States


                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON


 UNITED STATES OF AMERICA,
                                                           Misc. No. 6:21-mc-851
        Plaintiff,

        v.                                                 UNOPPOSED MOTION TO
                                                           EXTEND 90-DAY PERIOD
 $12,005.00 IN UNITED STATES                               PURSUANT TO
 CURRENCY, in rem,                                         18 U.S.C. § 983(a)(3)(A)
        Defendant.



       On April 30, 2021, Crystal Lee Lynn filed a claim in a non-judicial civil forfeiture

proceeding by the Drug Enforcement Administration to $12,005.00 in United States currency that

was seized on or about February 25, 2021.

       No other person filed a claim in the administrative forfeiture proceeding.

       Claimant Crystal Lynn is not represented by counsel. Undersigned counsel for the United

States has attempted to contact Ms. Lynn several times to discuss this matter but has not yet

received a response. The United States has been unable to obtain Ms. Lynn’s position on this

extension.

Motion to Extend 90-Day Period                                                         Page 1
            Case 6:21-mc-00851        Document 1       Filed 07/29/21     Page 2 of 3




       The United States requests an extension of its complaint filing deadline in this matter in

order to give the United States additional time to attempt to contact Ms. Lynn. As provided in 18

U.S.C. § 983(a)(3)(A), the United States moves for an order based on good cause shown to extend

the time in which the United States will file a Complaint for Forfeiture against the $12,005.00 or

to obtain an Indictment alleging that the $12,005.00 in United States currency is subject to

forfeiture. The United States requests that the deadline by which the United States shall be

required to file a Complaint for Forfeiture against the property and/or to obtain an Indictment

alleging that the property is subject to forfeiture shall be extended to November 26, 2021.

       Respectfully submitted this 29th day of July, 2021.

                                                     SCOTT ERIK ASPHAUG
                                                     Acting United States Attorney


                                                     /s/Alexis. A. Lien
                                                     ALEXIS A. LIEN
                                                     Assistant United States Attorney




Motion to Extend 90-Day Period                                                                Page 2
           Case 6:21-mc-00851         Document 1      Filed 07/29/21    Page 3 of 3




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I have made service of the foregoing MOTION TO EXTEND

90-DAY PERIOD and a proposed ORDER on the party herein by causing to be deposited in the

United States mail at Portland, Oregon, on July 29, 2021, true copies thereof in an envelope with

postage thereon prepaid, addressed to:

       Crystal Lee Lynn
       670 NE Rocky Top Road
       Prineville, OR 97754



                                                    /s/ Lea Achim
                                                    LEA ACHIM
                                                    Paralegal




Motion to Extend 90-Day Period                                                            Page 3
